Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 are pending.  
Priority
Instant application 16455353, filed 5/17/2021 claims priority as follows:

    PNG
    media_image1.png
    52
    351
    media_image1.png
    Greyscale
.
The priority document is in the file wrapper but it is not in English.  The 5/17/2021 priority date is granted until a certified English translation is submitted.
Information Disclosure Statement
	All references from the IDS received 5/17/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 09/08/2022, Applicant elect compound A-100 without traverse:

    PNG
    media_image2.png
    191
    332
    media_image2.png
    Greyscale
.
	According to Applicant claims 1-2, and 4-9 read on the elected specie.  If the elected specie is not identified in the art then Examiner will expand his search.
	Claim 3 is withdrawn as not reading on the elected specie.
	The elected specie was not identified in the art.  Examiner expanded his search to an additional specie.  The argument for the expanded specie reads on claims 1-9.  Thus, claim 3 is rejoined in view of the expanded specie rationale (see rejection below).

Claim Rejection – Improper Markush
Claims 1-5 and 7-9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: In this case, the claims allow for L1 and L2 linking groups that can represent a single bond, an alkylene, and arylene having 6-30 carbons, a heteroarylene having 3-30 members, or a cycloalkylene having 3-30 members.  All of these different linking groups can be substituted or not.  The core structure drawn as 1-1 contains 14 carbon atoms.  The linking groups allow for members that would lead to larger structures than the drawn core and up to two such units (L1 and L2).  In such cases, the linking groups themselves would be the substantial feature or the combination of each class of L1 and L2 groups attached to 1-1 with the two attached amines.  Still further, each of the linking members are allowed to contain multiple heteroatoms such that the substantial feature is not present in the drawn core of 1-1.  Instant claims 4-6 are not rejected herein because the L1 and L2 groups are a single bond, or a C6-C12 aromatic group.  These groups do not lead to structures greater than the core structure itself and introduce addition hydrocarbon which would not be expected to change the use.  Further, claims 4-6 do not introduce all the possible heteroatom combinations for L1 and L2 of the rejected claims which can lead to not sharing a substantial structure or common use.  This portion of the rejection does not apply to instant claims 4-5.
	In addition, the claims allow for “or may be linked to an adjacent substituent to form a ring”.  Such a different combination of ring systems on the core leads to different substantial features since new heteroaromatic rings would be fused with the core depicted in the claims.  Instant claims 4-5 do not limit the claims such that this limitation could not apply. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).  

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170018710 (“the ‘170 publication”, made of record on the IDS).
The ‘710 publication teaches a series generic structures such as I-3, I-6, I-7 and I-8 which contain the core ring of the instant claims.  Further, the ‘710 publication teaches linkers and it depicts two nitrogen atoms connected through these linkers.  Still further, at least one of the nitrogen “diamine” connecting groups is in same position of substitution as found in instant structure (1-1) and/or (1-2).  
The ‘170 publication has the same utility as the instant application as it relates to phenanthrene compounds comprising one or more arylamino groups, and the compounds therein can be used in electronic devices, in particular OLED’s (see for example abstract and [0001]-[0010].
The difference is the attachment of the second amine containing group.  That would be the connection through L2 of (1-1) or the connection through L1 of (1-2).  Thus, the difference from the art is one of positional isomers since the art teaches everything except moving one group to a different position on the fused ring system.
It would have been prima facie obvious to one having ordinary skill in the art to arrive at the instantly claims generic structures because structurally similar compounds are expected to have similar properties.  In this case the sole difference is one of a positional isomer.  Further, the art and the instant application show that the different isomers are capable of performing in electronic devices.  According to MPEP 2144.09 I-II:
REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS

Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

Further, the ‘710 publication teaches species such as 67-72, and 74.  For example:
 
    PNG
    media_image3.png
    218
    215
    media_image3.png
    Greyscale
.
The species fail to teach the positional isomer that would overlap with the instant claims.
However, applying the rationale above (incorporated by reference for brevity), the positional isomer of the specie 71 would overlap the instant claims.  For example, applying this rationale to compound 71 would lead to compound A-1 of instant claim 6.
With respect to claims 7-9, the ‘710 publication teaches organic electroluminescent device utility at [0001]-[0010].
Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622